Citation Nr: 1038375	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $70,800.20.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied waiver of a debt of $70,800.20.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's debt was created when her total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was terminated.   Because the Veteran's claim 
of the propriety of the termination of a TDIU is being remanded 
for further development in a separate Board decision (Docket 
Number 06-29 861), and because adjudication of that claim may 
impact the adjudication of the Veteran's claim of entitlement to 
waiver of recovery of an overpayment in the calculated amount of 
$70,800.20, the Board concludes that these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Given the foregoing, the Veteran's claim of entitlement to waiver 
of recovery of an overpayment in the calculated amount of 
$70,800.20 also must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Any additional development deemed 
appropriate should be accomplished.  The 
claim of the propriety of the 
termination of a TDIU must be 
readjudicated (Docket Number 06-29 861) 
prior to this appeal.  If the claim of 
entitlement to waiver of recovery of an 
overpayment in the calculated amount of 
$70,800.20 remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


